Citation Nr: 1821753	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder, depression and dysthymic disorder, on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Most recently, in June 2016, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration

At the time of the June 2016 Remand, the Board denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and bifurcated the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD into two issues, one for direct service connection and one for secondary service connection.  As the record was sufficiently developed to adjudicate the issue of direct service connection on the merits, the Board denied the claim of entitlement to service connection for another acquired psychiatric disorder, including depression and dysthymic disorder, on a direct basis.  However, the Board determined that the issue of secondary service connection may be affected by the outcome of a pending appeal on the issue of whether there is new and material evidence to reopen a service connection claim for peripheral neuropathy.  Therefore, bifurcation of that issue was appropriate.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011); see also Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006) (the Board may bifurcate a claim and address different theories or arguments in separate decisions).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As discussed in the Board's June 2016 Remand, the Veteran has a pending appeal, a claim of entitlement to service connection for peripheral neuropathy, and requested a hearing before the Board.  At the Veteran's December 2015 VA examination, he stated that his medical conditions, including peripheral neuropathy, have caused or aggravated his depression; and he examiner concluded that the Veteran had an adjustment disorder with depressed mood due to his physical conditions.  In a September 2013 written statement, the Veteran similarly asserted that his "nerve problems," in reference to peripheral neuropathy, "add[ed]" to his depression.  Accordingly, the record raised the issue of entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder, depression and dysthymic disorder, secondary to peripheral neuropathy.  See 38 C.F.R. § 3.310 (2017) (setting forth criteria for establishing service connection on a secondary basis). 

Because the outcome of the issue of entitlement to service connection for a psychiatric disorder, including adjustment disorder, depression, and dysthymic disorder, secondary to peripheral neuropathy, is intertwined with the outcome of the peripheral neuropathy claim, the Board, in its June 2016 Remand, determined that it would not address the issue at that time, and instead remanded the issue to the AOJ to adjudicate the issue of secondary service connection once there was a disposition of the peripheral neuropathy claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

However, the AOJ returned the case to the Board prior to the resolution of the claim of entitlement to service connection for peripheral neuropathy.  The Veteran's Board hearing in connection with that claim has just been scheduled for April 20, 2018.  The issue will require Board consideration after the Board hearing, resulting in either a remand for further development or a decision on the claim; and the claim, if remanded, may be returned to the AOJ.  Thus, the claim of entitlement to service connection for acquired psychiatric disorder, including adjustment disorder, depression, and dysthymic disorder, on a secondary basis, is still not ripe for Board adjudication and must be returned to the AOJ for adjudication after the resolution of the claim of entitlement to service connection for peripheral neuropathy.  Harris v. Derwinski, 1 Vet. App 180, 183; Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After there is a disposition, grant or denial, of the claim of entitlement to service connection for peripheral neuropathy, and after completing any development that may be indicated based on the outcome of the peripheral neuropathy claim, adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder, depression and dysthymic disorder, as secondary to peripheral neuropathy. 

2. If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




